Exhibit 10.3

 

DISCOVERY PARTNERS INTERNATIONAL, INC.

STOCK ISSUANCE AGREEMENT

UNDER THE

2000 STOCK INCENTIVE PLAN

 

Pursuant to the terms of the Stock Issuance Grant Notice (the “Grant Notice”),
this Stock Issuance Agreement (the “Agreement”) (collectively, the “Award”), the
par value of which is in consideration of your services, Discovery Partners
International, Inc. (the “Company”) has awarded you this Award in the form of a
stock issuance (a “Stock Issuance Award”) under its 2000 Stock Incentive Plan
(the “Plan”) or as a right to receive shares of Common Stock to be issued in the
future (a “Share Right”) in the form of a deferred stock issuance (a “Deferred
Stock Issuance Award”), as indicated in the Grant Notice for the number of
shares of the Company’s common stock (the “Common Stock”) as indicated in the
Grant Notice.  Defined terms not explicitly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan.

 

The details of your Award are as follows:

 

1.                                      VESTING.  Subject to the limitations
contained herein, the shares of Common Stock subject to your Award or, in the
case of a Deferred Stock Issuance Award, the shares subject to your Share
Right(s), will vest as provided in the Grant Notice, provided that vesting will
cease upon the cessation of your Service.  Upon the vesting of a Share Right,
you will be entitled to receive, within 30 days of the date on which such Share
Right vests, a number of shares of Common Stock equal to the number of shares
covered by such Share Right. All of the Company’s outstanding repurchase rights
under the Award shall terminate automatically, and all the shares of Common
Stock subject to those terminated rights and all of the Share Rights under the
Award shall immediately vest in full, in the event of any Corporate Transaction,
except to the extent (i) those repurchase rights are to be assigned to, and
Company’s obligations with respect to Share Rights are assumed by, the successor
corporation (or parent thereof) in connection with such Corporate Transaction or
(ii) such accelerated vesting is precluded by other limitations imposed in this
Agreement.

 

2.                                      DIVIDEND EQUIVALENTS.  An amount (a
“Dividend Equivalent”) will be credited in respect of each Share Right. Each
such Dividend Equivalent will be converted into additional shares covered by
your Share Right by dividing (1) the aggregate amount or value of the dividends
paid with respect to that number of shares of Company Stock equal to the number
of shares covered by your Share Right(s) then credited by (2) the Fair Market
Value per share of Common Stock on the payment date for such dividend.  The
additional shares credited by reason of such Dividend Equivalents will be
subject to all the terms and conditions of the underlying Deferred Stock
Issuance Award to which they relate.

 

3.                                      DISTRIBUTION OF SHARES OF COMMON STOCK. 
Notwithstanding Section 1 above, if your Award is a Deferred Stock Issuance
Award, then the Company shall deliver to you a number of shares of the Common
Stock equal to the number of shares, including any shares received upon
conversion of Dividend Equivalents, covered by your Share Right(s) at such time

 

1

--------------------------------------------------------------------------------


 

or times as elected in your Grant Notice, but only to the extent that your Award
was vested as of the cessation of your Service; provided, however, that if the
cessation of your Service is due to your death or your permanent and total
disability, then you (or, in the event of your death, a third party whom you
designate pursuant to Section 7 of this Agreement) shall be entitled to receive
such distribution of Common Stock as soon as administratively practicable after
the date of such termination, but only to the extent that your Award was vested
as of such date.

 

4.                                      NUMBER OF SHARES.  The number of shares
subject to your Award may be adjusted from time to time for capitalization
adjustments as described in the Plan.

 

5.                                      SECURITIES LAW COMPLIANCE.  You will not
be issued any shares of Common Stock under your Award unless the shares are
either (a) then registered under the Securities Act of 1933 (the “Securities
Act”) or (b) the Company has determined that such issuance would be exempt from
the registration requirements of the Securities Act.  Your Award must also
comply with other applicable laws and regulations governing the Award, and you
will not receive any shares of Common Stock pursuant to your Award if the
Company determines that such receipt would not be in material compliance with
such laws and regulations.

 

6.                                      MARKET-STAND OFF AGREEMENT.  You agree
that the Company (or a representative of the underwriters) may, in connection
with any underwritten registration of the offering of any securities of the
Company under the Securities Act, require that you not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
with respect to, any shares of Common Stock or other securities of the Company
held by you under the Award, for a period of time specified by the
underwriter(s) (not to exceed one hundred eighty (180) days) following the
effective date of the registration statement of the Company filed under the
Securities Act.  You further agree to execute and deliver such other agreements
as may be reasonably requested by the Company and/or the underwriter(s) that are
consistent with the foregoing or that are necessary to give further effect
thereto.  In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to your Common Stock until the end of
such period.  The underwriters of the Company’s stock are intended third party
beneficiaries of this Section 6 and shall have the right, power and authority to
enforce the provisions hereof as though they were a party hereto.

 

7.                                      LIMITATIONS ON TRANSFER.  Your Award is
not transferable, except by will or by the laws of descent and distribution. 
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
shares of Common Stock pursuant to Section 3 of this Agreement.  If your Award
is a Stock Issuance Award, then in addition to any other limitation on transfer
created by applicable securities laws, you agree not to assign, hypothecate,
donate, encumber or otherwise dispose of any interest in any of the shares of
Common Stock held by you under the Award while such shares are subject to the
Reacquisition Right (as defined in Section 8 below).  After the shares have been
released from the Reacquisition Right, you are free to assign, hypothecate,
donate, encumber or otherwise

 

2

--------------------------------------------------------------------------------


 

dispose of any interest in such shares provided that any such actions are in
compliance with the provisions herein and applicable securities laws.

 

8.                                      RIGHT OF REACQUISITION.

 

(a)                                  With respect to a Stock Issuance Award, the
Company shall have a Reacquisition Right (as defined below) as to the shares of
Common Stock you acquire pursuant to your Award that have not as yet vested in
accordance with the vesting schedule set forth in Section 1 above (the “Unvested
Shares”) on the following terms and conditions:

 

(i)                                    The Company shall, simultaneously with
cessation of your Service, automatically reacquire for no consideration
(monetary or otherwise) all of the Unvested Shares (the “Reacquisition Right”),
unless the Company agrees to waive its Reacquisition Right as to some or all of
the Unvested Shares.  Any waiver of the Company’s Reacquisition Right shall be
exercised by the Company pursuant to written notice to the Escrow Agent (with a
copy to you or your representative) delivered simultaneous with the Company’s
written notice to the Escrow Agent of your cessation of Service and, upon
receipt of any such waiver, the Escrow Agent may then release to you the number
of Unvested Shares not being reacquired by the Company.  If the Company does not
waive its Reacquisition Right as to all of the Unvested Shares, then upon
receipt of the Company’s written notice of your cessation of Service, the Escrow
Agent automatically shall transfer to the Company the number of shares of Common
Stock the Company is reacquiring.

 

(ii)                                The Unvested Shares shall be held in escrow
pursuant to the terms of the Joint Escrow Instructions attached hereto as
Attachment IV.

 

(iii)                            You agree to (A) execute three (3) copies of
the Assignment Separate From Certificate (with date and number of shares of
Common Stock left blank) substantially in the form attached hereto as Attachment
III, and (B) execute the Joint Escrow Instructions attached hereto as Attachment
IV, and to deliver executed copies of each to the Company on the Grant Date
indicated on your Grant Notice (or such other date as requested by the Company),
along with the certificate or certificates evidencing the shares of Common Stock
subject to this Award, all of which are for use by the Escrow Agent pursuant to
the terms of the Joint Escrow Instructions.

 

(iv)                               The Company’s right to reacquire the shares
of Common Stock subject to your Award (and other property and securities
received in connection therewith) pursuant to this Section 8 shall lapse at the
rate at which the shares of Common Stock vest pursuant to the vesting schedule
set forth in the Grant Notice.

 

(v)                                   Subject to the provisions of your Award
(including, but not limited to, subparagraph 8(a)(vi) herein) and the Plan,
during the term of your Award you shall exercise all rights and privileges of a
stockholder of the Company with respect to the shares of Common Stock deposited
in escrow.  Subject to the provisions of subparagraph 8(a)(vi) herein, you shall
be deemed to be the holder of the Unvested Shares for purposes of receiving any
dividends which may be paid with respect to such shares and for purposes of
exercising any voting rights

 

3

--------------------------------------------------------------------------------


 

relating to such shares even if some or all of such shares have not yet vested
and been released from the Company’s Reacquisition Right.

 

(vi)                               If, from time to time, there is any dividend
or any capitalization adjustment as described in Article Four of the Plan, then
in such event any and all new, substituted or additional securities (or other
property or cash, as applicable) to which you are entitled by reason of your
ownership of the Unvested Shares shall be immediately subject to the
Reacquisition Right with the same force and effect as the Unvested Shares
subject to this Reacquisition Right immediately before such event.

 

(vii)                           If at any time during the term of the
Reacquisition Right an event as described in Article Four, Section II, of the
Plan occurs, the Company may assign its Reacquisition Right to any successor of
the Company, and any successor of the Company may assume this Award or
substitute a similar stock award.  If any surviving corporation or acquiring
corporation refuses to assume this Award or substitute a similar stock award in
connection with such event, the Reacquisition Right shall terminate immediately
prior to such event.

 

9.                                      RESTRICTIVE LEGENDS.  The shares of
Common Stock issued under your Award shall be endorsed with appropriate legends
determined by the Company which may include, but shall not be limited to, the
following:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A REACQUISITION RIGHT
AND OTHER RESTRICTIONS AND CONDITIONS SET FORTH IN AN AWARD AGREEMENT BETWEEN
THE COMPANY AND THE REGISTERED HOLDER, OR SUCH HOLDER’S PREDECESSOR IN INTEREST,
A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THIS COMPANY.  ANY
TRANSFER OR ATTEMPTED TRANSFER OF ANY SHARES SUBJECT TO SUCH AWARD IS VOID
WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF THE COMPANY.”

 

10.                               AWARD NOT A SERVICE CONTRACT.  Your Award is
not an employment or service contract, and nothing in your Award shall be deemed
to create in any way whatsoever any obligation on your part to continue in the
employ of the Company or a Parent or Subsidiary, or on the part of the Company
or a Parent or Subsidiary to continue your employment.  In addition, nothing in
your Award shall obligate the Company or a Parent or Subsidiary, their
respective stockholders, boards of directors or Employees to continue any
relationship that you might have as a member of the Board or consultant for the
Company or a Parent or Subsidiary.

 

4

--------------------------------------------------------------------------------


 

11.                               UNSECURED OBLIGATION.  If your Award is a
Deferred Stock Issuance Award, then your Award is unfunded, and as a holder of a
vested Share Right subject to your Award, you shall be considered an unsecured
creditor of the Company with respect to the Company’s obligation, if any, to
issue shares of Common Stock pursuant to Section 3 of this Agreement.

 

12.                               WITHHOLDING OBLIGATIONS.

 

(a)                                  At the time your Award is made, at the time
that some or all of the shares subject to your Award become vested, or at any
time thereafter as such shares may be issued pursuant to a Deferred Stock
Issuance Award or as requested by the Company, you hereby authorize withholding
from payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or a Parent or
Subsidiary, if any, which arise in connection with your Award.

 

(b)                                  Unless the tax withholding obligations of
the Company and/or any Parent or Subsidiary are satisfied, the Company shall
have no obligation to either issue a certificate for the shares of Common Stock
subject to your Award or approve the release of such shares of Common Stock from
the escrow, as applicable.

 

(c)                                  You may elect to satisfy the Company’s
minimum statutory income tax withholding based upon minimum statutory
withholding rates for United States federal and state tax purposes that are
applicable to such supplemental taxable income by electing to have the
Corporation withhold or reduce, from the shares of Common Stock otherwise
issuable to you pursuant to your Award, a portion of those shares with an
aggregate Fair Market Value equal to the percentage of such statutory income tax
withholding (not to exceed one hundred percent (100%)) as designated by you;
provided that no shares of Common Stock may be withheld or reduced with a Fair
Market Value that exceeds the minimum statutory withholding amount described
above (or such lower amount as may be necessary to avoid variable award
accounting).

 

13.                               FEDERAL TAX CONSEQUENCES.  The acquisition and
vesting of the shares of Common Stock subject to a Stock Issuance Award may have
adverse tax consequences to you that may be avoided or mitigated by filing an
election under Section 83(b) of the Internal Revenue Code, as amended (the
“Code”).  Such election must be filed within thirty (30) days after the date of
your Award.  You acknowledge that the Company has directed you to seek
independent advice regarding the applicable provisions of the Code, the income
tax laws of any municipality, state or foreign country in which you may reside,
and the tax consequences of your death.  YOU FURTHER ACKNOWLEDGE THAT IT IS YOUR
OWN RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE
SECTION 83(B), EVEN IF YOU REQUEST THE COMPANY TO MAKE THE FILING ON YOUR
BEHALF.

 

14.                               NOTICES.  Any notices provided for in your
Award or the Plan shall be given in writing and shall be deemed effectively
given upon receipt or, in the case of notices delivered by

 

5

--------------------------------------------------------------------------------


 

the Company to you, five (5) days after deposit in the United States mail,
postage prepaid, addressed to you at the last address you provided to the
Company.

 

15.                               HEADINGS.  The headings of the Sections in
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part of this Agreement or to affect the meaning of this Agreement.

 

16.                               AMENDMENT.  Nothing in this Agreement shall
restrict the Company’s ability to exercise its discretionary authority pursuant
to the Plan; provided, however, that no such action may, without your consent,
adversely affect your rights under your Award and this Agreement.

 

17.                               MISCELLANEOUS.

 

(a)                                  The rights and obligations of the Company
under your Award shall be transferable to any one or more persons or entities,
and all covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns. Your rights and obligations
under your Award may only be assigned with the prior written consent of the
Company.

 

(b)                                  You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Award.

 

(c)                                  You acknowledge and agree that you have
reviewed your Award in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your Award and fully
understand all provisions of your Award.

 

18.                               GOVERNING PLAN DOCUMENT.  Your Award is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Award, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  In the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control.

 

19.                                 CHOICE OF LAW.  The interpretation,
performance and enforcement of this Agreement shall be governed by the law of
the state of California without regard to such state’s conflicts of laws rules.

 

20.                               RESOLUTION OF DISPUTES.  To ensure rapid and
economical resolution of any disputes that may arise under the Plan and this
Agreement with respect to your Award, you and the Company agree that any and all
disputes, claims, or controversies of any nature whatsoever arising from or
regarding the interpretation, performance, enforcement or breach of the Plan and
this Agreement with respect to your Award shall be resolved, to the fullest
extent allowed by law, by confidential, final and binding arbitration conducted
by Judicial Arbitration and Mediation Services, Inc. (“JAMS”) in San Diego
County, California, under the then-existing JAMS rules, using a single
arbitrator.  The arbitration shall be completed within six (6) months from the
date the demand for arbitration is filed with JAMS, provided that the arbitrator
may

 

6

--------------------------------------------------------------------------------


 

extend such date for good reason as determined in his sole discretion.  The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision including the
arbitrator’s essential findings and conclusions and a statement of the award. 
Nothing in this Agreement is intended to prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.  The arbitrator, and not a court, shall be
authorized to determine whether the provisions of this Section 20 apply to a
dispute, controversy or claim sought to be resolved in accordance with these
arbitration procedures.  Notwithstanding the foregoing, neither party shall be
permitted to initiate a demand for arbitration until it has participated in a
non-binding mediation conducted by JAMS, after providing notice to the other
party.  Both parties shall participate in such a mediation within forty-five
(45) days of delivery of such notice.  If the parties cannot mutually agree upon
a mediator within ten (10) days of such notice, then a mediator shall be
designated by JAMS.

 

 

  Discovery Partners International, Inc.:

 

Participant:

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

Signature

 

 

 

 

 

 

 

 

Title

 

 

Print Name

 

 

 

 

7

--------------------------------------------------------------------------------